Ringel v Rogosnitzky (2017 NY Slip Op 00081)





Ringel v Rogosnitzky


2017 NY Slip Op 00081


Decided on January 5, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 5, 2017

Friedman, J.P., Acosta, Mazzarelli, Andrias, Moskowitz, JJ.


2652 311906/07

[*1]Chana Ringel, Plaintiff-Respondent,
vBinyomin Rogosnitzky, Defendant-Appellant. 
Agudath Israel of America, the United Jewish Organizations of Williamsburg and North Brooklyn, Professor Barbara A. Babb and Professor Cynthia Godsoe, Amici Curiae.


Elliott Scheinberg, New City, for appellant.
Rosenthal Herman & Notaro, P.C., New York (William C. Herman of counsel), for respondent.
Allen & Overy LLP, New York (Mitchell A. Silk of counsel), for amici curiae.

Order, Supreme Court, New York County (Laura E. Drager, J.), entered June 28, 2016, which granted plaintiff's motion for permission to enroll the parties' son in The Shefa School for the 2016-2017 school year, and to order defendant to pay 25% of the tuition and expenses, as set forth in the parties' Stipulation of Settlement, dated October 25, 2011, unanimously affirmed, without costs.
Contrary to defendant's contention, the court was not required to hold a hearing on plaintiff's motion, since defendant presented no evidence that raised triable issues of fact (see Rubin v Rubin, 134 AD3d 572 [1st Dept 2015]; Shoshanah B. v Lela G., 140 AD3d 603, 606 [1st Dept 2016]). Nor did he make an evidentiary showing that plaintiff's decision was not in the child's best interests (see generally Eschbach v Eschbach, 56 NY2d 167 [1982]).
The court properly determined that, given that a hearing would be superfluous, it would be cruel to the child, and would needlessly delay the proceedings so that the child would lose his place at the school for 2016-2017 (see generally David W. v Julia W., 158 AD2d 1, 6-7 [1st Dept 1990]).
The court properly denied defendant's request for an adjournment, finding his alleged "effort" to find new counsel unconvincing. Indeed, the record suggests that defendant sought the [*2]adjournment so that the child would lose his place at the school.
We have considered defendant's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 5, 2017
CLERK